Citation Nr: 0616874	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  99-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery 
Alabama that denied the benefit sought on appeal.  The 
veteran, who had active service from November 1969 to 
November 1971, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.

In a decision dated in September 2000, the Board affirmed the 
RO's decision.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in an Order dated in May 2001, the Court 
vacated the Board's decision and the case was returned to the 
BVA for further appellate review.  In October 2003, the Board 
returned the case to the RO for additional development and 
the case was subsequently returned to the Board.


REMAND

A preliminary review of the record upon its return to the 
Board discloses that in February 2006, the RO received a CD-
ROM from the United States Marine Corps with a letter 
indicating that the CD-ROM contained information from the 
veteran's unit, Marine Air Base Squadron 16, for the period 
of January to May 1971.  However, the record does not reflect 
that the RO reviewed the information on the CD-ROM or issued 
a Supplemental Statement of the Case indicating that the 
documents on CD-ROM were considered in connection with the 
veteran's claim.  Therefore, additional action on the part of 
the RO is necessary prior to further appellate review.

In addition, if the RO is able to verify the occurrence of 
the veteran's stressor of being exposed to mortar fire during 
the period from January 1971 to May 1971, see Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the RO should arrange for 
the veteran to undergo examination to obtain information as 
to whether the veteran has PTSD as a result of such a 
stressor.  

The appellant is hereby notified that should he be requested 
to appear for an examination, it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2005).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should make copies of the 
information contained on the CD-ROM 
received from the United States Marine 
Corps and associate those records with 
the claims file.  The RO should then 
review those records for verification of 
the veteran's stressors.

2.  After the development requested in 
the first paragraph has been completed, 
the RO should prepare a report detailing 
the nature of any stressor which it has 
determined is established by the record.  
If no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
folder.

3.  If evidence corroborating the 
occurrence of the aforementioned claimed 
in-service stressful experience is 
received, the veteran should be afforded 
a psychiatric examination to determine 
the diagnosis of all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
Regarding the claim for PTSD, the RO 
should provide the examiner the summary 
of any stressors described above, and the 
examiner should be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


